Citation Nr: 0639163	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the veteran's service-connected hearing loss disability 
of the left ear. 

2.  Entitlement to service connection for a hearing loss 
disability of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) pursuant to the rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran submitted a claim for service connection for 
tinnitus in March 2003.  No rating decision for that claim is 
in the claims file.  This matter is referred to the RO for 
appropriate action.  


REMAND

In May 2006, the veteran submitted to the Appeals Management 
Center (AMC) in Washington, D.C., a signed VA Form 21-4142 
requesting medical records from the VA Medical Center in 
Little Rock, Arkansas, relating to the veteran's check-ups 
for his ears on May 1, 2006, January 15, 2006, and October 3, 
2005.  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate his claim (see 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), nothing in 
the claims folder indicates that those VA treatment records 
were sought.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the appeal is REMANDED to the RO via the AMC, in 
Washington, D.C., for the following action:  

1.  Assist the appellant in obtaining 
evidence by seeking the medical records of 
the veteran's treatment for hearing loss 
at VA hospitals and other VA medical 
facilities, especially at the Little Rock, 
Arkansas, facility for the three dates 
(May 1, 2006, January 15, 2006, and 
October 3, 2005) specifically identified 
by the veteran.  Associate any evidence 
obtained with the claims folder.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



